EXHIBIT 10.4(a)



 

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This First Amendment, entered into and made effective as of April 30, 2009, by
and between EOG Resources, Inc. ("Employer") and Frederick J. Plaeger, II
("Employee"), is an amendment of that certain Executive Employment Agreement,
dated effective as of April 23, 2007, between Employer and Employee
("Agreement").

WHEREAS, the parties desire to amend the Agreement as provided herein;



NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the adequacy, sufficiency and receipt of which are hereby
acknowledged, the parties agree as follows:



1. Exhibit A to the Agreement is hereby deleted in its entirety and a new
Exhibit A, in the form attached hereto as Exhibit A and effective as of April
30, 2009, is substituted therefor.



2. Section 3.11 of the Agreement is hereby amended and restated to provide as
follows:



                        3.11 The parties hereto will act in good faith to
equitably restructure any payments and benefits provided for in this Agreement
to the extent necessary to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code"). Any such restructuring shall not reduce the
value of such benefits and payments. Upon the Employee's termination of
employment with the Employer, in no event shall any payment or provision of
benefits be made prior to the date that is six months after the Employee's
termination of employment to the extent such payment delay is required under
Section 409A(a)(2)(B)(i) of the Code. For purposes of any payments or provision
of benefits under this Agreement, the Employee shall not be considered to have
terminated employment unless the Employee incurs a "separation from service"
with the Employer within the meaning of Section 409A(a)(2)(A)(i) of the Code and
applicable guidance issued thereunder.

This is the first amendment to the Agreement, and the parties agree that (i) all
other terms, conditions and stipulations contained in the Agreement shall remain
in full force and effect and without any change or modification, except as
provided herein, and (ii) references in the Agreement to "this Agreement" or
"the Agreement" shall be deemed to be references to the Agreement as amended by
this First Amendment.



This First Amendment shall be governed in all respects by the laws of the State
of Texas, excluding any conflict-of-law rule or principle that might refer the
construction of this First Amendment to the laws of another State or country.



 

IN WITNESS WHEREOF, the parties have duly executed this First Amendment as of
the date first above written.

EOG RESOURCES, INC.

 

By: /s/ PATRICIA L. EDWARDS
Name: Patricia L. Edwards
Title: Vice President, Human Resources and Administration

 

 

FREDERICK J. PLAEGER, II

/s/ FREDERICK J. PLAEGER, II

 

EXHIBIT "A" TO
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN EOG RESOURCES, INC. AND FREDERICK J. PLAEGER, II



 

Employee Name:

Frederick J. Plaeger, II

   

Initial Term:

April 23, 2007 through April 30, 2010

   

Renewal:

After the expiration of the Initial Term, the Agreement shall automatically be
renewed for successive one-year terms unless either Employee or Employer
provides not less than 120 days prior written notice of intent not to renew to
the other party.

   

Position:

Senior Vice President and General Counsel

   

Location:

Houston, Texas

   

Reporting Relationship:

Reports to Mark G. Papa, Chairman of the Board and Chief Executive Officer

   

Minimum Annual

 

Base Salary:

Three Hundred Twenty-five Thousand Dollars ($325,000) per year

   

Bonus:

Employee shall be eligible to participate in the EOG Resources, Inc. Executive
Officer Annual Bonus Plan, at a target of 60% of Annual Base Salary. Such bonus
may be paid in a combination of Cash, Stock Options/SARs, and/or Restricted
Stock/Restricted Stock Units, as determined by the Compensation Committee of
Employer's Board of Directors.

   

Long-term Incentives:

Employee shall be eligible to receive grants under the EOG Resources, Inc. 2008
Omnibus Equity Compensation Plan, or such other equity compensation plans
established from time to time by Employer, consistent with similarly situated
executives, as determined from time to time by the Compensation Committee of
Employer's Board of Directors.

   



EOG RESOURCES, INC.



By:  /s/ PATRICIA L. EDWARDS
Name: Patricia L. Edwards
Title: Vice President, Human Resources and Administration



 

FREDERICK J. PLAEGER, II



/s/ FREDERICK J. PLAEGER, II

